
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21



INDEMNIFICATION AGREEMENT


        INDEMNIFICATION AGREEMENT (this "Agreement"), dated as of March 1, 2004,
between The Sports Authority, Inc., a Delaware corporation (the "Company") and
the undersigned ("Indemnitee").

        WHEREAS, Indemnitee is a director of the Company;

        WHEREAS, the Amended and Restated Bylaws of the Company provide certain
indemnification rights to the directors of the Company, and its directors have
been otherwise assured indemnification, as provided by Delaware law;

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability in order to enhance Indemnitee's continued service to
the Company in an effective manner and Indemnitee's reliance on past assurances
of indemnification, the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses (whether partial or complete)
to Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained herein and Indemnitee's continuing to serve as a
director of the Company, the parties hereto agree as follows:

        1.     Agreement to Serve. Indemnitee hereby agrees to serve as a
director of the Company or its subsidiaries for so long as Indemnitee is duly
elected or appointed. Indemnitee may, however, resign from such position at any
time and for any reason by delivering Indemnitee's resignation pursuant to the
Amended and Restated Bylaws of the Company. The Company's obligation to
indemnify Indemnitee as set forth in this Agreement shall continue in full force
and effect notwithstanding any such termination of appointment, resignation or
dissolution.

        2.     Indemnity. The Company hereby agrees to hold harmless and
indemnify Indemnitee with respect to Indemnitee's Corporate Status (as
hereinafter defined) to the full extent authorized or permitted by the Delaware
General Corporation Law ("DGCL"), as such may be amended from time to time, and
Article VI of the Amended and Restated Bylaws of the Company, as such may be
further amended from time to time. In furtherance of the foregoing, and without
limiting the generality thereof:

        (a)   Proceedings other than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(a) if, by reason of Indemnitee's Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of the Company.
Pursuant to this Section 2(a), Indemnitee shall be indemnified against all
Expenses (as hereinafter defined), judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and, with respect
to any criminal Proceeding, had no reasonable cause to believe Indemnitee's
conduct was unlawful.

        (b)   Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of Indemnitee's Corporate Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 2(b),
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
finally adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

        3.     Contribution in the Event of Joint Liability. (a) Whether or not
the indemnification provided in Section 2 hereof is available, in respect of any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be jointly liable if joined in such
action, suit or proceeding), the Company shall pay, in the first instance, the
entire amount of any judgment or settlement of such action, suit or proceeding
without requiring Indemnitee to contribute to such payment, and the Company
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Company shall not enter into any settlement of any action, suit
or proceeding in which the Company is jointly liable with Indemnitee (or would
be jointly liable if joined in such action, suit or proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.

        (b)   Without diminishing or impairing the obligations of the Company
set forth in the Section 3(a) hereof, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be jointly liable if joined in such
action, suit or proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be jointly liable if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be jointly liable if joined in such action, suit or proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which the law may require to be considered.
The relative fault of the Company and all officers, directors or employees of
the Company other than Indemnitee who are jointly liable with Indemnitee (or
would be jointly liable if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary, and the degree to which their conduct is active or
passive.

        (c)   The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company against the Indemnitee who may be jointly
liable with Indemnitee.

        4.     Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee's Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection therewith but shall not be entitled to any fees for time spent in
connection with preparation for, travel to and from the Proceeding location and
court time.

        5.     Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall advance all reasonable Expenses to be incurred
by or on behalf of Indemnitee in connection with any Proceeding by reason of
Indemnitee's Corporate Status within ten days after the receipt by the Company
of a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
to be incurred by Indemnitee and shall include or be preceded or accompanied by
an undertaking by or on behalf of Indemnitee to repay any Expenses advanced if
it shall ultimately be determined by the Company that Indemnitee is not entitled
to be indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Notwithstanding
the foregoing, the obligation of the Company to advance Expenses pursuant to
this Section 5 shall be subject to the condition that, if, when and to the
extent that the Company determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be entitled to be
reimbursed, within 30 days of such determination, by Indemnitee for all such
amounts theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Company that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any advance of
Expenses until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed).

        6.     Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

        (a)   To obtain indemnification (including, but not limited to, the
advancement of Expenses and contribution by the Company) under this Agreement,
Indemnitee shall submit to the President, any Senior Vice President or the
General Counsel of the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The President, any Senior Vice President or the
General Counsel of the Company shall, promptly upon receipt of such a request
for indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

        (b)   Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee's entitlement thereto shall be made
in the specific case by Independent Counsel in a written opinion unless
previously approved by a majority vote of the disinterested directors, even
though less than a quorum.

        (c)   If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected as provided in this Section 6(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board). Indemnitee or the Company, as the case may
be, may, within 10 days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 13(e) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 30 days after submission by
Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other's selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed.

        (d)   In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume (unless there is clear and convincing evidence to
the contrary) that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 6(a) of this Agreement.

        (e)   Indemnitee shall be deemed to have acted in good faith if
Indemnitee's action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant, by a financial
advisor or by an appraiser or other expert selected with reasonable care by the
Company. In addition, the knowledge and/or actions, or failure to act, of any
officer, director, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 6(e) are
satisfied, it shall in any event be presumed (unless there is clear and
convincing evidence to the contrary) that Indemnitee has at all times acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. For purposes of this Section 6(e),
Company shall include the Company and any of its subsidiaries.

        (f)    If the person, persons or entity empowered or selected under
Section 6(b) to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent a prohibition of such indemnification
under applicable law; provided, however, that such 60 day period may be extended
for a reasonable time, not to exceed an additional 15 days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for obtaining or
evaluating documentation and/or information relating thereto.

        (g)   Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination under this Agreement of Indemnitee's entitlement
to indemnification. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee's entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

        7.     Remedies.

        (a)   In the event that (i) a determination is made pursuant to
Section 6 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 6(b) of this Agreement
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification is not made within ten days after a determination
has been made that Indemnitee is entitled to indemnification or such
determination is deemed to have been made pursuant to Section 6 of this
Agreement, and such matter has not been cured, Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his entitlement to such
indemnification. Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 7(a). The Company
shall not oppose Indemnitee's right to seek any such adjudication.

        (b)   In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination.

        (c)   If a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent a prohibition of such
indemnification under applicable law.

        (d)   In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of Indemnitee's rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors' and officers'
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee's behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 13 of this Agreement) actually and
reasonably incurred by Indemnitee in such judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery.

        (e)   The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

        8.     Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

        (a)   The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Amended and Restated Certificate of
Incorporation of the Company, the Amended and Restated Bylaws of the Company,
any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee in
Indemnitee's Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the law, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Amended and Restated Certificate of Incorporation and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy, by this Agreement, the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

        (b)   To the extent that the Company maintains an insurance policy or
policies providing liability insurance for officers, directors, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for Indemnitee under such policy or policies.

        (c)   In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

        (d)   The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

        9.     Exception to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement with respect to any Proceeding brought by Indemnitee, or
any claim therein, unless (a) the bringing of such Proceeding or making of such
claim shall have been approved by the Board or (b) such Proceeding is being
brought by Indemnitee to assert Indemnitee's rights under this Agreement.

        10.   Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is serving
as a director of the Company (or is or was serving at the request of the Company
as an officer, director, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise) and shall continue thereafter so long
as Indemnitee shall be subject to any Proceeding (or any proceeding commenced
under Section 7 hereof) by reason of Indemnitee's Corporate Status, whether or
not Indemnitee is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director of the Company or any other
enterprise at the Company's request.

        11.   Security. To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company's obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

        12.   Enforcement.

        (a)   The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Company, as applicable, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director of the Company.

        (b)   This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

        13.   Definitions. For purposes of this Agreement:

        (a)   "Corporate Status" describes the status of a person who is or was
an officer or director of the Company or any of its subsidiaries.

        (b)   "Disinterested Director" means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

        (c)   "Expenses" shall include all reasonable attorneys' fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding.

        (d)   "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

        (e)   "Proceeding" includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is a director of the Company, by reason of any action taken by
Indemnitee or of any inaction on Indemnitee's part while serving as a director
of the Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as an officer, director, employee, consultant, fiduciary
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, in each case whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement, and
excluding one initiated by Indemnitee pursuant to Section 7 of this Agreement to
enforce Indemnitee's rights under this Agreement.

        14.   Severability. If any provision or provisions of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, illegal
or otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

        15.   Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver.

        16.   Notice by Indemnitees. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to Indemnitee under this Agreement or otherwise.

        17.   Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee, Indemnitee's spouse, heirs, assigns
or personal or legal representatives after the expiration two years from the
date or accrual of such cause of action, and to the fullest extent permitted by
applicable law, any claim or cause of action of the Company or its affiliate
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern unless a longer period is required by
applicable law.

        20.   Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by and receipted for by the party to whom said notice or other
communication shall have been directed, (ii) sent by nationally recognized
overnight courier or (iii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

(a)If to Indemnitee, to the address set forth on the signature page of this
Agreement.

(b)If to the Company, to its principal executive offices at:

The Sports Authority, Inc.
1050 West Hampden Avenue
Englewood, CO 80110
Attn: General Counsel

        or to such other address as may have been furnished to Indemnitees by
the Company or to the Company by Indemnitee, as the case may be.

        21.   Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

        22.   Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

        23.   Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without application of the conflict of laws principles
thereof.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.


 
 
THE SPORTS AUTHORITY, INC.
 
 
By
 


--------------------------------------------------------------------------------

        Name:   J. Douglas Morton         Title:   CEO and President
 
 
INDEMNITEE
 
 
By
 


--------------------------------------------------------------------------------

Name:
 
 
 
 
Address:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



INDEMNIFICATION AGREEMENT
